Citation Nr: 1144529	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  02-10 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a left knee disorder.  

4.  Entitlement to service connection for a dental disorder for outpatient treatment purposes.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in August 2001 and May 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The issues identified on the title page of this decision were remanded by the Board to the VA's Appeals Management Center (AMC) in Washington, DC, in August 2007 and most recently in January 2010, and following the AMC's attempts to complete the actions sought, the case has since been returned to the Board for further review.  

Notice is taken that the Board through its January 2010 decision denied entitlement to service connection for depression, as secondary to posttraumatic stress disorder (PTSD), leaving only for consideration herein the merits of the question of entitlement to direct service connection for the Veteran's claimed depression.  

The issue of entitlement to service connection for a dental disability for outpatient treatment purposes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  Depression is not shown in service and a dysthymic disorder or depression is not first demonstrated until many years after service separation; persuasive evidence linking the Veteran's current depression to service or any event thereof is lacking.  

2.  The Veteran sustained a left knee injury prior to service, the effects of which resolved prior to his entrance onto active duty; the existence of a left knee disorder was not noted at the time of service entrance.  

3.  During active duty, the Veteran sustained a left knee injury in May 1973 that resulted only in chondromalacia patella of the left knee; no evidence of arthritis of the left knee is shown during the one-year period immediately after service or for years thereafter.  

4.  Many years after service, the Veteran suffered an on-the-job injury in 1992 which led to the onset of chronic left knee disablement, including but not limited to osteoarthritis, and extensive treatment therefor.  

5.  Current left knee disability, other than chondromalacia patella, is not shown to be related to the Veteran's military service or any event thereof, including the left knee injury in service in May 1973.  

6.  A right knee disorder is not shown in service or for many years thereafter, and there is no showing of arthritis of the right knee during the one-year period immediately after service; current right knee disablement is not shown to be attributable to military service, any event thereof, or service-connected disability of the left knee.  


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Chondromalacia patella of the left knee was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011).

3.  A left knee disorder, other than chondromalacia patella, was not incurred in or aggravated by service, nor may arthritis of the left knee be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).



4.  A right knee disorder was not incurred in or aggravated by service, nor may a right knee disorder be presumed to have been incurred therein, nor is any existing right knee disorder proximately due to or the result of service-connected chondromalacia patella of the left knee.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist & Stegall Compliance

This matter was remanded by the Board in January 2010, and on one or more prior occasions, in order to permit VA to comply with its duty to notify and assist obligations.  All of the actions previously sought by the Board through its prior development requests have been completed as directed, and neither the Veteran, nor his representative, contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the letters from the RO or AMC to the Veteran, dated in November 2001, January 2003, May 2007, August 2007, November 2008, and February 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Complete VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, full VCAA notice was furnished long after the initial RO action, in contravention of Pelegrini, but any error as to the timing of the notice provided was cured by the VA's subsequent readjudication of the claims presented through its preparation and mailing of supplemental statements of the case following issuance of complete VCAA notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).  On that basis, and in the absence of any allegation of prejudice by the appellant, the Board concludes that any defect in the substance or timing of the notice provided did not affect the essential fairness of the adjudication or result in any prejudice to the appellant.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO, AMC, or the Board aware of any additional, relevant evidence that needs to be obtained in order to fairly decide the claims herein addressed on their merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided multiple VA medical examinations during the course of this appeal in order to evaluate the nature and etiology of his claimed knee disorders.  The reports from those examinations, when viewed as a whole, are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issues presented, as they addressed the disabilities at issue in the context of the Veteran's medical history and the medical evidence, and the etiology opinions provided were accompanied by a stated rationale.  No objection as to the conduct of those examinations is voiced by the Veteran or his representative.  No VA examination with respect to the Veteran's claim for direct service connection for depression has been afforded the Veteran and none is otherwise indicated, in light of the absence of any documented complaints or findings in service or for many, many years following service separation, or competent evidence linking the Veteran's currently shown dysthymic disorder to his period of military service or any event thereof.   On that basis, further development action relative to the disabilities herein at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran under the governing law and regulation.  

Service Connection

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).   

Alternatively, the nexus between service and the current disability may be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection on a secondary basis is granted where the claimed disorder is proximately due to or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 1995).  As well, notice is taken that, effective October 10, 2006, 38 C.F.R. 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen, supra.  See 71 Fed. Reg. 52744 (2006).  Such amendment essentially codified Allen with language requiring that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  

Depression

The Veteran alleges that he has depression that is related to his period of military service, although the primary focus of his contentions to date has been that his depression is secondary to PTSD or an anxiety disorder.  Service connection for PTSD was denied in the context of the instant appeal by the Board's decision in August 2007 and service connection for an anxiety disorder was denied by the Board through its January 2010 decision, and, as such, the only question presented by this portion of the appeal is whether a grant of direct service connection for depression is warranted.  

Service treatment records are negative for complaints, findings, or diagnoses of depression or a dysthymic disorder.  The only possible relevant complaint was of memory loss or amnesia was made known by the Veteran at the time of his service separation examination in October 1974, at which time clinical examination showed no psychiatric abnormality.  A complaint of a prior head injury was then also noted; nervous trouble of any sort was specifically denied as having been present.  Postservice, the record indicates that the Veteran's initial complaint of depression was made known in February 1990, approximately 16 years following his discharge from service, when he requested assistance for mental stress relative to the job he had in the military.  The pertinent diagnosis was of a history of depression.  Referral to the VA's Mental Health Clinic was made, and on a March 1990 consultation, the Veteran complained of problems coping with stress over the previous four or five years.  Examination showed no evidence of severe depression or psychotic features; however, diagnoses of a dysthymic disorder and rule out PTSD were recorded.  When seen again in April 1990, he reported much improvement in his depression and he was discharged from outpatient treatment in June 1990.  

On a VA general medical examination in March 2001, no psychiatric abnormality was clinically shown.  Private psychological examination and testing in November 2002 disclosed evidence of mild depression; the recorded diagnoses were of PTSD, generalized anxiety disorder, and insomnia related to PTSD.  

In February 2007, the Veteran was referred for a psychiatric examination due to a history of nightmares; on another occasion in February 2007, he denied having depression.  Outpatient psychiatric evaluation by VA in March 2007 yielded only diagnoses of PTSD and a personality disorder or trait.  On further evaluation by VA in April 2007, the Veteran complained of depression; the diagnosis was of PTSD with insomnia and depression.  

A history of depression was noted during a private hospitalization for unrelated disability in October 2008; no pertinent diagnosis was recorded.  Depression screening by VA in October 2008 and February 2009 failed to disclose evidence of depression.  

The Veteran complains of depression and there is a showing of its existence postservice, albeit on a limited basis, and, to that extent, the presence of current disability is conceded.  Lacking, however, is documented inservice complaints or findings of depression and medical opinion evidence linking current disablement involving depression to the Veteran's period of military service.  The Board acknowledges the Veteran's statements to the effect that he had depression or stress in service and that it continued to bother him after service, noting that he is competent to offer testimony as to what comes to him through his senses.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran's statements regarding his symptoms in service and thereafter, though not incredible, are in no way corroborated by the other evidence on file, which fails to identify any inservice depression or its existence for some 16 years following the Veteran's separation from military service.  Moreover, no medical professional who is in possession of the medical knowledge and training to offer competent medical opinion links any current depression of the Veteran to his period of military service.  

On that basis, it must be concluded that a preponderance of the evidence is against entitlement to service connection on a direct basis for depression.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the Veteran's claim for service connection for depression must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Bilateral Knee Disorder

The Veteran's contends that a bilateral knee disorder from which he now suffers had its origins in an inservice injury in which he fell from a loading dock.  He indicates that he sustained a left knee injury prior to service entrance, but it resolved prior to his entry onto active duty and he was able to perform all of the physical requirements of basic training without impairment.  In the alternative, the Veteran alleges that his current right knee disability is the result of his left knee disorder, caused in part by shifting much of his weight to the right lower extremity.  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence (1) that the disability existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Service treatment records indicate that at enlistment in February 1972, clinical evaluation of the Veteran's lower extremities was normal.  

In May 1973, the Veteran received medical assistance for a left knee injury following a fall from a dock.  Left knee pain, good flexion, and slight swelling below the knee were noted.  The knee cap was in place with slight movement; the same was true with respect to the right knee.  The recorded diagnostic impression was of a "[f]ootball knee: [c]ontusion."  The Veteran was prescribed ice to the left knee, elevation, and limited to no prolonged standing or walking and light duty for 24 hours.  The Veteran returned the next day and was treated for strain of the left knee.  He was prescribed medication and told to elevate.  He was placed on light duty for three additional days.  The Veteran returned on the last day of May 1973 and was treated for recurrent left knee strain.  He was prescribed whirlpool treatment for 30 minutes daily for one week and an Ace wrap; he was placed on limited duty for one week.  

No complaints, findings, or diagnoses pertaining to the right knee are identified in service treatment records.  

A separation medical examination in October 1974 demonstrated normal lower extremities.  On a Report of Medical History completed by the Veteran in conjunction with the separation examination, he noted that he had had a trick or locked knee.  The examiner elaborated that on occasion the left knee gave way or buckled, secondary to a football injury in high school.  The examiner noted that the disorder existed prior to enlistment and also that the left knee was aggravated while in service, requiring sick call attendance for one week.  

A disorder of either knee was not noted at service entrance, and, as such, the Veteran is entitled to a presumption of soundness at the time of his entrance onto active duty.  That presumption is overcome only by clear and unmistakable evidence that the claimed disorder preexisted service and was not aggravated by service.  Here, clear and unmistakable evidence of a preexistence of either a left or right knee disorder is not presented in that there was no indication of any knee impairment on the enlistment medical examination in February 1972 or for nearly a year following the Veteran's service entrance.  Moreover, the Veteran's own statements, which are competent and credible, are to the effect that the left knee football injury before service had resolved prior to his service entrance and was not productive of any knee symptoms.  The notation by a service department physician on an October 1974 report of medical history at service separation that a left knee disorder preexisted service and was aggravated by service has been considered, as have the opinions set forth by a VA physician in April and May 2011 that a left knee disorder clearly and unmistakably preexisted service but was not aggravated by such service.  There is competent, credible, and probative evidence as to absence of any preexistence of a left or right knee disorder and, so by definition, there cannot be clear and unmistakable evidence of its preexistence.  To that end, one question presented by this appeal is whether a left and/or right knee disorder originated during active duty, for which a grant of service connection is warranted.  

A recitation of pertinent facts is as follows:  

In October 1980, the Veteran was hospitalized at a private facility for treatment of a right knee abscess, following an on-the-job injury three to four weeks prior thereto in which he struck the right knee against an iron bar.  No follow-up care was shown to be required.  

The record reflects that the Veteran sustained an industrial injury involving his left knee in April 1992, when he stepped off a lift and something popped in his left knee.  When medical assistance was received six days after the injury, the Veteran reported having had left knee problems years ago, but had experienced no problems in recent years.  The initial clinical impression of a torn medial meniscus and quadriceps exercises were prescribed.  Left knee arthroscopy followed, as approved by Workers' Compensation officials, for treatment of a torn medial meniscus and chondromalacia of the patella.  Postsurgical treatment continued thereafter, with a notation that an overall impairment of ten percent to the body as a whole was present as a result of the torn medial meniscus and its treatment.  The private treating physician indicated in his May 1992 statement that, although the Veteran had left knee problems years prior to the current incident, there was no history of any left knee problem in recent years.  In his opinion, the finding of a torn medial meniscus was compatible with the April 1992 injury and that the prior left knee disorder was probably non-contributory.  The existence of some chondromalacia of the left patella was noted, which in the opinion of the private physician was probably a longstanding problem unrelated to the 1992 injury.  

Further industrial injury involving the Veteran's left knee occurred in October 1999, when he slipped while standing in mud and water while pulling wire, with a further on-the-job injury occurring shortly thereafter while the left knee remained in a weakened state.  X-rays revealed some minor arthritic changes of the knee but considerable patellofemoral changes, with lateral subluxation and a cocked hat patella.  The overall diagnostic impression was of an aggravation of a preexisting arthritis of the patellofemoral joint.  Additional treatment was received in November and December 1999 for left knee problems, variously diagnosed as knee contusion, strain, and preexisting degenerative disease and anterior cruciate ligament tear.  

A VA joints examination was conducted in May 2001 with a review of the claims folder and the Veteran's medical history pertaining to the left knee.  Findings therefrom yielded diagnoses of significant degenerative joint disease of the left knee and chondromalacia patella, the latter of which predated the left knee surgery in 1992.  In the opinion of the VA examiner, G.A.M., MD., who later became the Veteran's treating physician, the 1992 meniscectomy was a primary etiologic factor in the development of left knee osteoarthritis.   While acknowledging the inservice injury in 1973, the VA examiner took note of the significant hiatus in symptoms between the Veteran initial injury in 1973 and the 1992 incident, noting in addition that there well may be an etiologic relationship, but that it remained somewhat speculative as to the origins of both the meniscal degeneration and the chondromalacia.  Without further documentation, it was judged to be difficult to reach a conclusion as to the nexus between the index event and the pathology noted in 1992.  

Following the VA examiner's further review of private treatment records from 1992, he indicated in a June 2001 addendum to his earlier report that, if the history as set forth in April 1992 as to the occurrence of a 1973 injury in service, its resolution, and reinjury in 1992, was correct, then there evidently had been a significant recovery from the 1973 injury at least with respect to symptoms.  That notwithstanding, the examiner found that it was impossible to determine to what extent current left knee disablement was due to the 1973 injury, as opposed to the 1992 injury.  In his opinion, there may be some relationship between the two events insofar as weakness of the left extremity may have predisposed the Veteran to the injury occurring in April 1992.  However, in the physician's opinion it was not possible to be more definitive in respect to the percentage of probability that one injury led to the other.  

VA examination by a separate clinician in November 2002 disclosed the Veteran's history of a twisting injury of the left knee occurring one year prior to service entrance during football practice.  He reportedly saw a chiropractor at that time, missed no game time as a result of his injury, and was able to participate in boot camp activities without left knee difficulties.  Findings from examination culminated in entry of diagnoses of a sprained left knee (military injury in 1973), medial meniscus tear of the left knee (1992), left knee osteoarthritis, and advanced arthritis of the right knee primarily involving the patellofemoral joint (not service-related).  The VA examiner opined that the primary reason for the development of the Veteran's medial compartment narrowing and early arthritic changes was the medial meniscal tear of the left knee from a work-related injury in 1992.  There was in his opinion no objective evidence that the service injury to the left knee in 1973 had any bearing on the medial meniscal tear occurring in 1992.  

In a VA outpatient treatment note, dated in December 2002, G.A.M. reported that there was profound arthritis of both knees, despite the Veteran's relatively young age, and that it was almost certainly reflective of some traumatic injury.  An inservice injury to the knees was noted to have occurred when the Veteran axially loaded both knees in a jumping incident while attempting to stop two escaping prisoners.  The only other possible explanation, as noted, would be a genetic predisposition to osteoarthrosis, but this was not verified by the history and no other articulations were noted to be affected.  In the physician's opinion, the most likely etiologic factor was trauma.  

In a further VA outpatient note of October 2005, G.A.M. reported findings from magnetic resonance imagining of the right knee involving moderate joint effusion and possible intrasubstance tear or tears.  The assessment was of lateral knee osteoarthritis and an opinion was offered questioning the wisdom of the VA's denial of service connection for a bilateral knee disorder.  It was reiterated by G.A.M. that the Veteran had injured his knees in service when he suffered an axial load on the knees in a jumping accident when attempting to stop escaping prisoners.  His profound arthrosis was noted to be reflective of a traumatic injury which in G.A.M.'s opinion occurred in service and for which a grant of service connection was in order.  

A right total knee arthroplasty was undertaken in October 2008 and a left total knee arthroplasty followed in October 2009.  

Pursuant to the Board's most recent remand, the Veteran was afforded a VA medical examination in August 2010 by a nurse practitioner in the absence of any available orthopedic specialist at the VA Medical Center in Poplar Bluff.  At that time, the Veteran complained of generalized pain of both knees and examination findings yielded diagnoses of pronounced degenerative joint disease of the left knee and moderate degenerative joint disease of the right knee.  The nurse practitioner referenced the prior opinions of G.A.M. as to inservice injuries to both of the Veteran's knees leading to bilateral knee arthritis.  The nurse practitioner also indicated that there was no reference to right knee involvement at the time of the left knee injury in 1973, but reported that it was at least as likely as not possible that left knee pathology contributed to the development of right knee disability.  

Orthopedic examination by a VA physician was undertaken in April 2011 in order to ascertain more clearly the etiology of the Veteran's claimed bilateral knee disability.  The Veteran's VA claims folder was not initially made available for review by the examining physician who had previously evaluated the Veteran in November 2002; only the Veteran's electronic medical records and those provided by the Veteran as to the current status of his bilateral knee disorder were then available and reviewed.  Examination findings resulted in entry of diagnoses of bilateral osteoarthritis of the knee, postoperative residuals of a bilateral total knee arthroplasty with revision of the left knee, and post bilateral total knee arthroplasty with lateral subluxation of the right knee.  The examiner indicated that the Veteran had advised him in 2002, when a VA claims folder review had in fact been undertaken, that he had injured his left knee prior to service and in service as well, although he was currently contending that the inservice injury was to the right knee.  From the information then available, the VA examiner assumed that the Veteran had injured his left knee prior to service and then recovered and entered military service.  He thereafter injured his left knee in service when jumping from a loading dock and then was returned to duty.  

As to whether there was clear and unmistakable evidence of preexistence of a left knee disorder, the VA examiner replied in the affirmative, citing the Veteran's statement to him in 2002 that the left knee had been injured during football play prior to service and had resolved, thereby permitting him to enter onto active duty and proceed through basic training without any problems.  As to inservice aggravation, the examiner indicated that the 1973 injury was only temporarily aggravated based on the treatment records in service that the left knee had improved and therefore it was his opinion that the left knee had not increased in severity beyond the natural progression of the disease.  In reaching the question of direct service incurrence, the VA physician found that the record indicated that Veteran's left knee disorder was not related to his military service in that he had recovered from the 1973 injury and the record otherwise failed to indicate that there was any medical problem with the left knee until the left knee injury in 1992, producing a medial meniscus tear.  Insofar as the right knee was concerned, the VA examiner concluded that he could only speculate about its nexus to service or left knee disablement as he did not have at his disposal factual information concerning prior injuries or treatment.  He indicated that, if one were to assume no problems with the right knee during service and no problems with the right knee until a 1992 injury, then the examiner opined that left knee arthritis, developing subsequent to the 1992 injury was the etiologic factor for the onset of the Veteran's right knee disorder.  

The Veteran's VA claims folder was thereafter made available to the VA examiner who had evaluated the Veteran in April 2011.  Following its review, the VA examiner in a May 2011 addendum to his earlier report indicated that service treatment records clearly denoted a May 1973 injury to the left knee, with no mention whatsoever regarding any right knee injury.  An abscessed right knee was referenced in a report of private hospital care in October 1980 and it was noted that the Veteran in his January 2003 application for VA compensation claimed that his right knee had been injured in service.  Notice was also taken that the Veteran was treated in 1992 for a torn menial meniscus of the left knee which was attributed by then-attending medical professionals to a 1992 industrial injury, as opposed to any inservice injury.  The VA examiner's review of the 1992 medical data found nothing to link the inservice left knee injury to the 1992 surgery for repair of a torn meniscus and, although chondromalacia patella was noted in 1992, no specific etiology therefor was set forth.  The Veteran's reference to an inservice right knee injury was felt to be a mistaken one, as there was nothing in the record to account for that.  With respect to the question of the preexistence, aggravation, and incurrence of a left knee disorder, as addressed in the April 2011 report, the VA examiner stated that his review of the claims folder in no way changed his earlier responses.  As for the claim for direct and secondary service connection for a right knee disorder, the VA examiner determined that the Veteran's right knee disability was not caused by military service, although his right knee arthritis at least as likely as not developed as a result of progressive osteoarthritis of the left knee as a residual of the 1992 injury and surgery therefor.  No records were found in the claims folder to suggest any relationship between the Veteran's right knee disorder and his military service, nor was there found to be any evidence of any right knee disability prior to service or any relationship between the incision and drainage for a right knee abscess in 1980 and the subsequent development of right knee osteoarthritis.  

Analysis of the pertinent evidence indicates that the Veteran sustained only a left knee injury in service, the residuals of which encompass only chondromalacia patella of the left knee.  His statements as to the occurrence of a right knee injury in service, though competent, are wholly unsupported by the other evidence on file.  Buchanan, Washington, supra.  In the absence of documented medical knowledge or training, the Veteran's statements linking current disablement of either knee to service or service-connected disability are beyond his competency.  His statements as to the existence of residuals from the left knee injury in service are competent and not incredible, but to a great extent, they are not substantiated by the other evidence on file.  Id.  

The absence of contemporaneously documented residuals of left knee disablement prior to the industrial accident of 1992 is noted and a preponderance of the evidence is to the effect that the 1992 injury was in no way precipitated by the inservice left knee injury.  Moreover, the evidence preponderates that the 1992 on-the-job injury involving the left knee entailed a torn medial meniscus and surgical correction thereof, which led directly to the onset of significant left knee osteoarthritis and the eventual, secondary development of right knee osteoarthritis, requiring bilateral total knee arthroplasty.  No grant of service connection, be it on a direct or secondary basis, is warranted for any of those residuals, as a preponderance of the evidence weighs against any such grant.  Ortiz, Gilbert, supra.  

There is, however, probative medical evidence that chondromalacia patella of the left knee was present at the time of the 1992 injury that likely predated the 1992 industrial accident.  More than one medical professional has raised the possibility that the Veteran's left knee chondromalacia bears a relationship to an earlier event, with one finding that any conclusion as to a definitive relationship would be speculative.  Nevertheless, the record fails to identify any other documented intercurrent cause for left knee chondromalacia, and by inference from fact, the Board necessarily concludes that it must be attributed to the inservice left knee injury in 1973.  To that extent, alone, and as limited only to chondromalacia patella of the left knee, service connection is warranted therefor.  

The Board reiterates that a preponderance of the evidence weighs against a grant of service connection for a right knee disorder, secondary to service-connected chondromalacia of the left knee.  No medical professional has so indicated, and there is persuasive evidence that right knee disablement was the direct result of the 1992 left knee injury and treatment for a torn medial meniscus, with the resultant onset of arthritis, first of the left knee and secondarily to the right knee.  In all, service connection on a direct basis for any left knee disorder, other than chondromalacia patella, or on a direct or secondary basis for any right knee disability, is clearly not in order.  


ORDER

Service connection for depression is denied.  

Service connection for chondromalacia patella of the left knee is granted.  

Service connection for a right or left knee disorder, other than chondromalacia patella of the left knee, is denied.  

Service connection for a right knee disorder, secondary to service-connected left knee chondromalacia patella, is denied.  


REMAND

By its January 2010 remand, the Board directed the AMC to develop and adjudicate the Veteran's claim for service connection for a dental disability for outpatient treatment purposes.  An incomplete attempt to provide the necessary VCAA notice and development was undertaken on remand, without adjudicatory action; referral of the matter to the business office of the Veterans Health Administration facility nearest to the Veteran's home was effectuated by the AMC in June 2001, without any further actions being noted by the record.  Corrective actions are thus deemed necessary.  See Stegall v. West, 11 Vet. App. 268, 270-71 (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order).  



Accordingly, this portion of the Veteran's appeal is REMANDED for the following actions:

1.  Ask the Veteran to provide records or identifying information regarding the private dental treatment he referenced  in August 2002, and if adequate identifying information is provided and written authorization for the release of medical records is furnished, assist the Veteran in attempting to obtain all pertinent records for inclusion in his claims folder.  

2.  Thereafter, readjudicate the claim for service connection for a dental disability for treatment purposes, and if the benefit sought continues to be denied, provide the Veteran and his representative with a supplemental statement of the case.  They should then be afforded a reasonable period for a response, followed by a return of the matter to the Board.  

The Veteran need take no action until otherwise notified. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The purpose of this remand is to obtain compliance with the Board's earlier remand.  No inference should be drawn regarding the final disposition of the claim in question as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


